DETAILED ACTION
This action is response to Applicant’s Amendments and Remarks filed 7/6/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-12, 17-20, and 22-24 are pending.
Claims 13-16, 21, and 25-57 are cancelled.
Claims 1, 4-5, 9, 17, and 24 are currently amended.

Interview
To clarify the record, Applicant’s summary of the 6/28/2021 Interview (see Remarks, pg. 9) is incorrect. The Examiner did not indicate that any claims, either with the proposed amendments or as previously presented, were patentable over the references of record. To quote from the Examiner’s Interview Summary as mailed 7/2/2021: “Examiner agreed that if the claim was so amended, the claim would overcome the current 103 rejection and require further search and/or consideration” (emphasis added).

Claim Interpretation
To clarify the record, the most recent amendments render the “first precursor” and “second precursor” as structurally limiting elements of the apparatus (see particularly claims 1-12, as well as claims dependent thereon). As such, an apparatus of identical design and programming does not meet the limitations of the claim without comprising both the first and second gaseous precursor species, as specified in the claims.

Claim Objections
Claim 10 is objected to due to a minor informality: in line 2, insert an “a” such that the limitation reads: “a silane comprising a halide”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 

Claims 1-2, 17, 19-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 2016/0225632) in view of Todd (US Patent 7,297,641).
Regarding claim 1, Shaikh teaches an apparatus comprising ([0023] and Fig. 1, substrate processing system #100): 
a reaction chamber ([0024] and Fig. 1, processing chamber #102) constructed and arranged to hold at least a substrate ([0024] and Fig. 1, substrate #108) provided with an infiltrateable material thereon (no material is completely impervious to “infiltration”, thus the semiconductor wafer as described in [0003] is interpreted as comprising an infiltrateable material); 
a first precursor source ([0027] and Fig. 1, gas source #132-1) comprising a supply of a first precursor ([0027]: one or more precursors) comprising a first silicon compound ([0008]: silicon precursor gas is silane and TEOS), wherein the first precursor source is constructed and arranged to provide a first vapor of the first precursor ([0027]: can provide vaporized precursor);
the first precursor ([0008]: silicon precursor gas is silane and TEOS);

the second precursor ([0035]: metal halide precursor);
a precursor distribution system and removal system (see annotated Figs. 1 below) having: 
a gas distribution system ([0027] and Fig. 1, valves #134, mass flow controllers #136, manifold #140) configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source ([0027]: gas sources supplied via #134, #136, and #140 to the showerhead #104 inside the chamber, see Fig. 1); and 
a pump ([0028] and Fig. 1, pump #152) configured to remove vapors from the reaction chamber ([0028]: evacuate reactants from the chamber); and 

    PNG
    media_image1.png
    183
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    183
    412
    media_image2.png
    Greyscale

a sequence controller ([0028] and Fig. 1, controller #160) operably connected to the precursor distribution system and removal system (see Fig. 1, control lines from controller extending to systems as identified above) and comprising a program residing on non-transitory addressable storage medium ([0042]: controller comprises memory and/or software) to execute infiltration of the infiltrateable material when run on the sequence controller ([0041]: controller enables the delivery of processing gases including flow rate and fluid delivery settings), 

Shaikh does not explicitly teach wherein the second precursor source comprises a second silicon compound, and does not explicitly teach wherein the sequence controller is configured to: 24815-7811-1435 1PATENTDocket No. 81056.03500activate the gas distribution system to provide the first vapor of the first precursor to the infiltrateable material on the substrate in the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period; activate the pump for a first purge cycle to purge the reaction chamber for a second time period, after the first time period; activate the gas distribution system to provide the second vapor of the second precursor to the infiltrateable material on the substrate in the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the second vapor 

However, Todd teaches wherein a first precursor and a second precursor are both silicon compounds (Todd – C19, L7-22 and L23-24: different silicon sources in different cycles), and also teaches a method of providing a first vapor of a first precursor to a substrate in a reaction chamber for a first time period (Todd – C13, L12-13 and Fig. 3, Step 100 depositing a silicon layer), activating a pump for a first purge cycle to purge the reaction chamber for a second time period, after the first time period (Todd – C15, L26: reactant removal according to the methods in C14, L55-59: including evacuation of the source; and Fig. 3, Step 130), providing a second vapor of a second precursor to the substrate in the reaction chamber for a third time period, after the second time period (Todd – and Fig. 3, Step 100 using a second precursor species according to C19, L7-17: different silicon sources can be used in different/subsequent cycles), and activating the pump for a second purge cycle to purge the reaction chamber for a fourth time period, after the third time period (Todd – and Fig. 3, Step 130 following addition of the second precursor species, as above). Essentially, Todd teaches a complete cycle of deposition (Todd – C15, L31-35 and Fig. 3, cycle 140) that can be used iteratively using different silicon sources (Todd – C19, L7-8).
Shaikh and Todd both teach PECVD apparatuses/methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as 
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

To clarify the record, the preamble limitation “an infiltration apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II).

Further, the claim limitations “constructed and arranged to hold at least a substrate provided with an infiltrateable material thereon”, “constructed and arranged to provide a first vapor of the first precursor”, “constructed and arranged to provide a second vapor of the second precursor”, “configured to selectively provide the reaction chamber with the first vapor of the first precursor from the first precursor source and to provide the reaction chamber with the second vapor of the second precursor from the second precursor source”, and “configured to remove vapors from the reaction chamber” are merely intended uses and are given weight to the extent that the prior art is capable of performing the intended uses.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). Shaikh fully teaches the intended uses as set forth above.

Additionally, the claim limitation “a substrate provided with an infiltrateable material thereon” is merely a statement relating to a material or article worked upon by a structure. A claim containing an “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims”. See MPEP 2115.

Finally, the claim limitations “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the first vapor of the first precursor for a first time period” and “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms by the reaction of the second vapor of the second precursor for a third time period” are interpreted as an intended result of a process step recited by the claim (providing the first and second vapors of the first and second precursors, respectively). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 2, Shaikh teaches wherein the first precursor is a substituted silane (Shaikh: [0008] and [0034]: silicon precursor can be TEOS).

Regarding claim 17, Shaikh teaches wherein the apparatus further comprises: a reactant source vessel (Shaikh - [0027] and Fig. 1, gas source #132-3) and a reactant supply line constructed and arranged to provide a reactant to the reaction chamber (Shaikh - [0027] and Fig. 1, line connecting to valve #134-3, MFC #136-3, and manifold #140 that supplies showerhead #109), 

Shaikh does not teach wherein the sequence controller is further configured to activate the gas distribution system to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material.
However, Todd teaches providing a reactant comprising an oxygen precursor from a reactant source vessel to the reaction chamber (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen; Fig. 1, via inlet #50 to chamber #12; Fig. 2, various gas sources supplying chamber #12) whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh with the gaseous oxygen precursor as taught by Todd in order to form silicon oxides directly on a substrate surface, as is commonly done in the art (Todd – C18, L45-58).

To clarify the record, the preamble limitation “wherein the apparatus is a sequential infiltration synthesis apparatus” is interpreted as an intended use of the apparatus as positively recited. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). Since the modified Shaikh apparatus teaches a sequential formation procedure (see Todd, at least Fig. 3) for substrate layer formation (Todd – C18, L45-58 for silicon oxide formation), it would be capable of being “a sequential infiltration synthesis apparatus”.

Further, the claim limitation “constructed and arranged to provide a reactant comprising an oxygen precursor to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). While Shaikh does not explicitly teach that an oxygen precursor can be supplied, the oxygen precursor is recited as part of an intended use of the capable of dispensing an oxygen-containing gas, if desired. Furthermore, Todd explicitly teaches a procedure for dispensing an oxygen-containing gas for silicon oxide deposition (see above).

Additionally, the limitation “whereby the infiltrateable material on the substrate in the reaction chamber is infiltrated with silicon atoms and oxygen atoms by the reaction of the first precursor and the reactant comprising an oxygen precursor with the infiltrateable material” is regarded as an intended result of a process step positively recited (“to provide the reactant comprising an oxygen precursor from the reactant source vessel to the reaction chamber”). The courts have held that “a whereby clause” in a claim “is not given weight when it simply expresses the intended result of a process step positively recited” Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003). See MPEP 2111.04.

Regarding claim 19, Shaikh does not teach wherein the reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2).
However, Todd teaches wherein a reactant source vessel contains a gaseous oxygen precursor including at least one of ozone (O3), and molecular oxygen (O2) (Todd – C18, L47-55: oxygen source can comprise ozone or oxygen).


To clarify the record, the Examiner interprets this claim as structurally limiting and not an intended use by virtue of the phrase “contains a gaseous oxygen precursor”, which is a positive recitation of the oxygen precursor as part of the reactant source vessel.

Regarding claim 20, Shaikh teaches wherein the apparatus further comprises a plasma generator (Shaikh – [0026] and Fig. 1, RF generating system #110) constructed and arranged to generate a plasma (Shaikh - [0024]: RF plasma).

To clarify the record, the claim limitation “constructed and arranged to generate a plasma from the oxygen precursor thereby providing one or more of atomic oxygen, oxygen radicals, and excited species of oxygen to the reaction chamber” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use. See MPEP 2114(II). The apparatus as taught by Shaikh would be capable of generating an RF plasma (Shaikh – [0024]-[0026]) with a variety of gases, as desired.

Regarding claim 22, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to provide54815-7811-1435 1PATENTDocket No. 81056.03500 the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.
However, Todd teaches a method of providing54815-7811-1435 1PATENTDocket No. 81056.03500 the first precursor (Todd – Fig. 3, formation step #100), subsequently the reactant (Todd – Fig. 3, formation step #120), subsequently the second precursor (Todd – Fig. 3, formation step #100; C19, L7-8: different silicon sources can be used in different cycles #140), and subsequently the reactant (Todd – Fig. 3, formation step #120, after second source as above).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58) to enable different silicon sources to be used in different cycles (Todd – C19, L7-8).

Regarding claim 23, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to: activate the gas distribution system to repeat, multiple times, providing the first precursor, subsequently the reactant, subsequently the second precursor, and subsequently the reactant.
However, Todd teaches a method of repeatedly providing54815-7811-1435 1PATENTDocket No. 81056.03500 (Todd – C15, L33-35: cycle #140 can be repeated in sequence until the layers are built up to a desired thickness) the first precursor (Todd – Fig. 3, formation step #100), subsequently the 
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by Shaikh (particularly, re-programming the controller) with the method as taught by Todd in order to enable high conformality and physical/chemical uniformity of deposited layers with improved physical properties as compared to conventional processes (Todd – C22, L54-58), to enable different silicon sources to be used in different cycles (Todd – C19, L7-8), and to sequentially deposit layers until a desired thickness is reached (Todd – C15, L33-35).

Regarding claim 24, Shaikh does not teach wherein the sequence controller, in response to the program, is configured to operate the pump to remove the precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber.
However, Todd teaches a method of operating a pump to remove a precursor and/or reactants from the reaction chamber between each subsequent provision of additional precursors and/or reactants to the reaction chamber (Todd – C14, L55-59: evacuation of the source during #110; C15, L25-27: removal step #130 can be performed using same or different methods as #110; Fig. 3, removal steps #110 and #130 provided after process gas steps #100 and #120, respectively).
.

Claims 3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 20160225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Xiao (US Patent 8,993,072).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 3, modified Shaikh does not teach wherein the first precursor is an aminosilane.
However, Xiao teaches wherein a first silicon precursor is an aminosilane (Xiao – C1, L40).
Modified Shaikh and Xiao both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an aminosilane first precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches aminosilanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40).
Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 9, modified Shaikh does not teach wherein the second precursor comprises a silicon compound comprising a halide.
However, Xiao teaches wherein a second precursor comprises a silicon compound comprising a halide (Xiao – C23, L64: dichlorosilane (DCS)).
Modified Shaikh and Xiao both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a silicon + halide second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches halogenated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 10, modified Shaikh does not teach wherein the second precursor is at least one of a silicon halide, a halogenated silane, or a silane comprising halide.

It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a halogenated silane second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches halogenated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 11, modified Shaikh does not teach wherein the silicon compound of the second precursor comprises a chloride.
However, Xiao teaches wherein the silicon compound of the second precursor comprises a chloride (Xiao – C23, L64: dichlorosilane (DCS)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a chlorinated silane second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches chlorinated silanes are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 12, modified Shaikh does not teach wherein the second precursor is at least one of hexachlorodisilane (HCDS), dichlorosilane (DCS), or silicon tetrachloride (SiCl4).
However, Xiao teaches wherein a second precursor is dichlorosilane (DCS) (Xiao – C23, L64: dichlorosilane (DCS)).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use a DCS second precursor in the method as taught by modified Shaikh (notably, Todd) since Xiao teaches DCS precursors are well-known materials in the art for forming dielectric silicon-containing films (Xiao – C1, L15-40 and C23, L64).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 20160225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Greer (US Pub. 2015/0176124).
The limitations of claims 1-2, 17, 19-20, and 22-24 
Regarding claim 4, modified Shaikh does not teach wherein the first precursor comprises a 3-aminopropyl component and silicon component.
However, Greer teaches wherein the first precursor comprises a 3-aminopropyl component and silicon component (Greer – [0066]: (3-aminopropyl)triethoxysilane (APTES)).
Modified Shaikh and Greer both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an 3-aminopropyl/silicon first precursor in the method as taught by modified Shaikh (notably, Todd) since Greer teaches such a material is well-known in the art for ALD film-formation processes (Greer – [0066]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 6, modified Shaikh does not teach wherein the first precursor is 3-aminopropyl triethoxysilane (APTES).
However, Greer teaches wherein the first precursor is 3-aminopropyl triethoxysilane. (Greer – [0066]: (3-aminopropyl)triethoxysilane (APTES)).
Modified Shaikh and Greer both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use 
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 20160225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Suzuki (US Pub. 2017/0140924).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 5, modified Shaikh does not teach wherein the first precursor comprises an alkoxide ligand and an additional ligand other than an alkoxide ligand.
However, Suzuki teaches wherein the first precursor comprises an alkoxide ligand and an additional ligand other than an alkoxide ligand (Suzuki – [0127]: silicon precursor may comprise an aminoalkyl ligand and an alkoxide ligand).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an alkoxide + non-alkoxide first precursor in the method as taught by modified Shaikh 
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, modified Shaikh does not teach wherein the first precursor is an amino-substituted alkyl group attached to a silicon atom.
However, Suzuki teaches wherein the first precursor is an amino-substituted alkyl group attached to a silicon atom (Suzuki – [0127]: silicon precursor may comprise an aminoalkyl ligand with an -NH2 group bonded through carbon to silicon).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an amino-substituted alkyl first precursor in the method as taught by modified Shaikh (notably, Todd) since Suzuki teaches such a material is well-known in the art for ALD film-formation processes (Suzuki – [0005] and [0127]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 8, modified Shaikh does not teach wherein the first precursor is 3-aminopropyl-trimethoxysilane (APTMS).
However, Suzuki teaches wherein the first precursor is 3-aminopropyl-trimethoxysilane (APTMS) (Suzuki – [0016]: silicon precursor may comprise (3-aminopropyl)trimethoxysilane (APTMS)).
Modified Shaikh and Suzuki both teach silicon-based CVD apparatuses and methods, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to use an APTMS first precursor in the method as taught by modified Shaikh (notably, Todd) since Suzuki teaches such a material is well-known in the art for ALD film-formation processes (Suzuki – [0016], [0054]).
Further, the courts have held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07, Sinclair & Carroll Co. v.Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Shaikh (US Pub. 20160225632) and Todd (US Patent 7,297,641), as applied to claims 1-2, 17, 19-20, and 22-24 above, and further in view of Hirose (US Pub. 2013/0052936).
The limitations of claims 1-2, 17, 19-20, and 22-24 are set forth above.
Regarding claim 18, modified Shaikh does not explicitly teach wherein the reactant source vessel further comprises a reactant evaporator.

Modified Shaikh and Hirose both teach CVD apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Shaikh apparatus with the reactant evaporator as taught by Hirose in order to utilize a liquid source at normal temperature/pressure as a vaporized source gas (Hirose – [0060]).

To clarify the record, the claim limitation “constructed and arranged to evaporate at least one of water (H2O), or hydrogen peroxide (H2O2)” is merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  See MPEP 2114(II). While Shaikh does not explicitly teach that water or hydrogen peroxide can be supplied as a vapor, the water/hydrogen peroxide vapors are recited as part of an intended use of the apparatus, and thus are not structurally required of the claim. As such, the modified Shaikh apparatus would be capable of dispensing an oxygen-containing gas, if desired.

Response to Arguments
Applicant is thanked for their amendments to the Abstract to correct the excessive length. As such, the objection to the Specification is withdrawn.

Applicant is thanked for the amendments to claims 1, 9, and 17 to correct minor informalities. As such, the objections to the above claims are withdrawn.

Applicant is thanked for the amendments to claims 4-5 and 24 to correct indefinite claim language. As such, the rejections of the above claims under 35 U.S.C. 112(b) are withdrawn.

Applicant has argued that the prior art references Shaikh, Todd, and Hirose do not teach the limitations of the amended claims. The Examiner disagrees, as the Todd reference explicitly teaches the use of first and second silicon-based precursor gases in a sequential process (see as set forth above in the rejection of claim 1). The Examiner notes the Shaikh and Todd references disclose a few of the claimed chemical species, but relies on the Xiao, Greer and Suzuki references to teach the remaining chemical species, also as set forth above. As such, Applicant’s arguments have been considered, but are largely moot in light of the new grounds of rejection and new prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/KURT SWEELY/Examiner, Art Unit 1718  

/Benjamin Kendall/Primary Examiner, Art Unit 1718